Citation Nr: 1533376	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  07-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a neck and upper back condition, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of the Veteran's claims now reside at the RO in Atlanta, Georgia.

The Veteran's claim was last before the Board in July 2009, at which time it was remanded for further development.  The Board is satisfied that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that the Veteran's headache disorder claim was initially characterized as a claim for service connection.  However, as noted below, the issue was previously addressed by the Houston RO in a June 1999 rating decision that became final.  As such, the Board has recharacterized the Veteran's headache claim as a petition to reopen.

The issue of entitlement to service connection for a neck and upper back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1.  The claim for service connection for a headache condition was last denied in a June 1999 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the June 1999 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a headache condition.

3.  The evidence of record weighs against a finding that the Veteran has a currently diagnosed psychiatric condition.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a headache condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for entitlement to service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

The Veteran was not provided a notification letter that addressed her current claims.  The Board notes, however, that in connection with previous claims, she received a letter dated in September 2002 that explained the principles involved in establishing claims for service connection, as well as the concept of new and material evidence required to reopen previously denied claims.  In addition, the Veteran has expressed an understanding of the principles involved, inasmuch as she has gathered evidence to support the claim and has advanced supportive argument as well.  Further, in the December 2006 statement of the case, the RO provided copies of VA regulations concerning the agency's duty to assist, the elements of service connection on both a direct and secondary basis, as well as the rules concerning new and material evidence.  Consider all these factors, a remand to allow the RO to issue another notification would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

More specifically regarding whether such notice was prejudicial to the Veteran's claims, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id. 

In the instant case, neither the Veteran nor her representative has identified any deficiency in notice which would compromise a fair adjudication of the claims.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the aspects of the Veteran's claims based on notice that was provided to her during the course of his appeal, to specifically include the notice and discussion contained in the statement of the case. 

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice did not affect the essential fairness of the adjudication of her claims and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with her claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate her claims.  

In November 2014, the Veteran was afforded VA examinations to assess the nature and etiology of any diagnosed psychiatric condition which the Board finds is adequate to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

In November 2014, the Veteran was also afforded a VA examination for her headache condition.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the claim is not reopened, consideration of whether this VA examination is adequate is not necessary.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for a headache condition.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for migraine headaches was denied in a March 1999 rating decision because the evidence of record did not establish that her headaches were incurred in service.  In June 1999, the Veteran submitted additional medical evidence.  Then in a June 1999 rating decision, the Houston RO again denied the Veteran's headache claim because there was no permanent residual or chronic disability demonstrated by the evidence following service.  The Veteran did not appeal this decision and it became final.  Evidence of record at that time of the last final June 1999 rating decision included the Veteran's service treatment records and post-service medical records

Evidence received since the last final June 1999 rating decision includes VA medical records which reflect complaints of headaches.  For instance, a July 2013 VA treatment record notes the Veteran complained of tension headaches and received OTC (over the counter) Tylenol or ibuprofen for treatment.  Also of record is the report of a November 2014 VA examination which notes the Veteran developed a post-myelogram headache while on active service in August 1991.  The examination report notes the Veteran has never been given a diagnosis of any type of headache, and the VA examiner notes the Veteran is not being treated for any headache condition.  Further, the Veteran did not give a history of headaches to the examiner.  The examiner checked "no" to questions asking whether the Veteran experienced headache pain or had characteristic prostrating attacks of migraine/non-migraine headache pain.  The VA examiner concluded the Veteran did not have a headache condition.  Further, the VA examiner opined that it was less likely than not that the Veteran's claimed headache condition originated during service or was etiologically related to active duty.  The VA examiner also concluded it was less likely than not that the Veteran's claimed headache condition was caused by or chronically worsened by her service-connected low back disability.

This evidence was not of record at the time of the prior final rating decision, and therefore, the VA treatment records and the November 2014 VA examination report are new.  However, none of these records relate the Veteran's claimed headache condition either to a service-connected disability or to active duty service.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The November 2014 VA examination, in particular, included a negative opinion as to the etiology of the Veteran's claimed headache condition, and thus is not new and material evidence.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  

As for the Veteran's assertions that her headache condition is secondary to her service-connected disabilities, the Board finds these statements to be newly raised assertions not considered in the March 1999 rating decision.  The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

The Veteran is competent to report her headache symptoms.  However, she is not competent to state that her headaches were either caused or permanently aggravated by a service-connected disability.  Such a complex medical opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Accordingly, while the Veteran's statements are new, they are not material evidence sufficient to reopen the claim because they do not create a reasonable probability of substantiating the claim.

The Veteran's statements and recently submitted medical evidence do not, even in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen her service connection claim for a headache condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

The Veteran seeks service connection for depression she claims is secondary to her service-connected disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

At the outset, however, the Board notes the record does not show that the Veteran has ever been diagnosed with depression or any other psychiatric condition.  Her service treatment records do not indicate any complaints, treatment or diagnosis related to any mental health condition.  Post-service VA treatment records include a June 2014 depression screening score which was suggestive of mild depression.  

In May 1996, the Veteran was afforded a VA mental disorders examination.  The VA examiner noted no depressive symptoms, no psychotic symptoms and no anxiety noted by the Veteran.  The VA examiner concluded there was no evidence of any type of somatoform disorder or other Axis I diagnosis.

In November 2014, the Veteran was afforded another VA mental disorders examination.  The VA examiner concluded that the Veteran was not diagnosed with any mental disorder.  When asked when she first took medication for depression, the Veteran stated that she has taken a lot of different medications in the past and could not remember if she took medication for depression.  She states that the first time she ever saw a mental health professional was around 2004 or 2005.  The Veteran stated she did not recall if she was diagnosed with depression or another mental disorder at that time.  She isn't sure if she took medication for a mental disorder at that time.  The Veteran stated she next saw a mental health professional in 2010 or 2011 while living in Japan as a civilian working for the Air Force.  She saw a civilian doctor at a Naval Hospital clinic in Japan for feeling depressed. 
Again, the Veteran stated she was not sure if she was diagnosed with depression or
any other mental disorder. 

The Veteran stated during her examination that she did not think she was depressed.  Rather, she stated she felt she was "upset" and "disappointed" that she was physically unable to do things that she would like to be able to do.  She also stated she was disappointed that it seemed that she had been told different diagnoses regarding her pain.  The VA examiner concluded that the Veteran did not meet the criteria for having a mental disorder.

Statements from the Veteran are not sufficient on their own to prove that the Veteran has ever had a diagnosed psychiatric disability during the pendency of the claim.  Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran does not claim that she has experienced psychiatric symptoms on a continuous basis since separation from service, nor does she claim to have the medical expertise to diagnose an underlying disability.  Accordingly, the lay statements from the Veteran are not competent evidence that she has a current diagnosis of a psychiatric disability for VA purposes which is related to either service or secondary to a service-connected disability.

Accordingly, the competent evidence of record does not show that the Veteran has ever had a diagnosed psychiatric disability during the pendency of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Therefore, the Board finds that service connection for depression is not warranted.

The Board finds that the preponderance of the evidence of record is against a finding that the Veteran currently has a psychiatric disability during the pendency of the claim.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a headache condition is denied.

Service connection for depression is denied.


REMAND

The Veteran maintains that she has agonizing neck and upper back pain that is due to her service-connected disabilities.

In November 2014, the Veteran was afforded a VA neck conditions examination where she was noted to have diagnoses of cervical strain and degenerative arthritis of the cervical spine.  The VA examiner concluded it was less likely than not that the Veteran's neck condition was incurred in or caused by active service.  In support of this conclusion, the examiner stated a review of the Veteran's service treatment records did not reveal any problems for which the Veteran was seen in sick call, an emergency room, or at an appointment in a primary care clinic.  

Further, the VA examiner concluded it was less likely than not that the Veteran's neck condition was caused by or chronically worsened by her service-connected low back disability.  In support of this assertion, the VA examiner noted that degenerative arthritis of the spine was common in the general population and could develop at different levels of the spine irrespective of any injury or arthritis in another level of the spine.  

The medical opinions provided in connection with the Veteran's neck claim was inadequate.  When addressing direct service connection, the VA examiner improperly relied exclusively on an absence of service records concluding that the Veteran's neck condition was not related to active service.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  In the opinion addressing secondary service connection, the VA examiner did not provide any discussion of why the Veteran's neck condition was not aggravated by her service-connected lumbar spine disability.  38 C.F.R. § 3.310(b).  Therefore, the Board finds that a new VA examination is warranted for the Veteran's cervical spine claim.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records from March 2015 to the present.

2.  Then schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his neck and upper back condition.  The claims folder should be made available to the examiner for review and all appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Clearly identify all diagnosed conditions related to the Veteran's neck and upper back condition.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's neck and upper back condition was incurred in or aggravated by service?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's neck and upper back condition was caused by any of his service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's neck and upper back condition was aggravated by any of his service-connected disabilities?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


